Exhibit 10.1

priceline.com incorporated 1999 omnibus plan
PERFORMANCE SHARE AGREEMENT

THIS PERFORMANCE SHARE AGREEMENT (“Agreement”) is made as of the 28th day of
February 2006 by and between priceline.com Incorporated, a Delaware corporation,
with its principal United States office at 800 Connecticut Avenue, Norwalk,
Connecticut 06854 (the “Company”), and                        (the
“Participant”).

W I T N E S S E T H:

Pursuant to terms of the priceline.com Incorporated 1999 Omnibus Plan (the
“Plan”), the Board of Directors of the Company has authorized this Agreement.
The Participant has been granted on February 28, 2006 (the “Grant Date”),
subject to execution of this Agreement, the number of performance shares (the
“Performance Shares”) set forth below. Unless otherwise indicated, any
capitalized term used herein, but not defined herein, shall have the meaning
ascribed to such term in the Plan. The Performance Shares comprising this award
may be recorded in an unfunded Performance Share account in the Participant’s
name maintained by the Company. The Participant will have no rights as a
stockholder of the Company by virtue of any Performance Share awarded to him
until shares of Stock (as defined below), if any, are issued to the Participant
as described in this Agreement.

1.             Definitions

(a)                                  “Annual EPS Percentage” shall mean for each
of the Company and each member of the Peer Group, the annual increase or
decrease in the EPS from the immediately preceding Plan Year expressed as a
percentage.

(b)                                 “Cause” shall mean (i) if the Participant is
employed pursuant to an employment agreement which defines “cause” in such
agreement, “cause” as defined in such agreement and (ii) if the Participant is
not described in (i) it shall mean “cause” as defined in the Plan.

(c)                                  “Change in Control” shall have the meaning
given such term under Section 3(g).

(d)                                 “Change in Control Period” shall mean the
period commencing six (6) months prior to the effective date of the Change in
Control and ending on the date immediately prior to the date which is six
(6) months after the effective date of the Change in Control.

(e)                                  “Continuous Service” shall mean the
Participant’s service with the Company or any Subsidiary or Affiliate whether as
an employee, director or consultant, which is not interrupted or terminated.

(f)                                    “Determination Date” shall mean
February 28, 2009.

(g)                                 “Disability” shall have the meaning given
such term under the Plan.

(h)                                 “Division” shall mean Cendant Corporation’s
Travel Distribution Services division.

(i)                                     “EPS” shall mean (i) for the Company,
pro forma net income applicable to common stockholders per diluted share as
publicly disclosed annually in connection with annual earnings announcements,
(ii) for Expedia, Inc. and Sabre Holdings Corporation, adjusted earnings per
share as publicly disclosed annually in connection with annual earnings
announcements, and (iii) for the Division, the publicly disclosed annual
non-GAAP financial measure which is similar to the EPS of the Company; in each
case calculated based upon the past practice and subject to  adjustment as
permitted under Section 2(z) of the Plan. In the event the Company or any member
of the Peer Group changes the way EPS is calculated, EPS for such entity shall
mean the publicly disclosed annual non-GAAP financial measure which is intended
to replace (or which is substantially similar to) the EPS prior to such change.

(j)                                     “EPS Ratio” shall mean a fraction equal
to the average Annual EPS Percentage for the Company during the Performance
Period divided by the average of the average Annual EPS Percentage for each
member of the Peer Group during the Performance Period; provided, however, that
(i) in no event will the EPS Ratio exceed 3.0, (ii) if the numerator of the EPS
Ratio is negative and the denominator is positive, the EPS Ratio will be deemed
to be zero, (iii) if the numerator of the EPS Ratio is positive and the
denominator is negative, the EPS Ratio will be deemed to be 3.0, (iv) if both
the numerator and denominator of the EPS Ratio are negative, but the denominator
is closer to zero than the numerator, then the numerator and denominator will be
inverted for purposes of determining the EPS Ratio, and (v) if any member is
added to or removed from the Peer Group, the fraction described herein will be
calculated on a weighted average basis based on the time the member was in the
Peer Group.

(k)                                  “Peer Group” shall mean Expedia, Inc. and
Sabre Holdings Corporation and shall include the Division if, and only if, the
Division is a separate entity which publicly discloses a non-GAAP financial
measure

A-1


--------------------------------------------------------------------------------




similar to EPS of the Company and shall include any successor entity or
successor division to such companies provided such successor entity or division
continues to publicly disclose EPS for the business carried on by such member of
the Peer Group as of the Grant Date.

(m)                               “Performance Period” shall mean the period
commencing on the January 1, 2006 and ending on December 31, 2008.

(n)                                 “Plan Year” shall mean the calendar year.

(o)                                 “Quarterly EPS Ratio” shall mean a fraction
determined in the same manner as the EPS Ratio but with the following
modifications: (i) for the year in which the Participant’s Continuous Service
terminates (or for purposes of Section 3(e), the year in which the Change in
Control occurs), EPS shall be based on EPS as publicly disclosed quarterly
(rather than annually) in connection with quarterly (rather than annual)
earnings announcements, (ii) for the year in which the Participant’s Continuous
Service terminates (or for purposes of Section 3(e), the year in which the
Change in Control occurs), the Annual EPS Percentage for both the Company and
the Peer Group for such year shall be the increase or decrease in the EPS
through the most recently completed calendar quarter occurring prior to the
Participant’s termination of Continuous Service from the EPS for the identical
period occurring in the immediately preceding Plan Year (e.g., if the
Participant terminated Continuous Service in November of 2008, (A) the EPS for
the year ending December 31, 2006 would be compared to the EPS for the year
ending December 31, 2005 to determine the Annual EPS Percentage for 2006,
(B) the EPS for the year ending December 31, 2007 would be compared to the EPS
for the year ending December 31, 2006 to determine the Annual EPS Percentage for
2007 and (C) the EPS for the three quarters of 2008 ending September 30, 2008
would be compared to the EPS for the three quarters of 2007 ending September 30,
2007 to determine the Annual EPS Percentage for 2008), (iii) the determination
of the average Annual EPS Percentage shall not include any period after the
Participant ceases Continuous Service and (iv) the average Annual EPS Percentage
shall be calculated on a weighted average basis.

(q)                                 “Stock” shall mean shares of common stock,
par value $0.008, of the Company.

2.             The Grant

(a)           Subject to the terms and conditions set forth herein, the
Participant is granted (________) Performance Shares as of the Grant Date.

3.             Vesting; Effect of Termination of Continuous Service; Change in
Control

(a)           If the Participant remains in Continuous Service through and
including the Determination Date, then the Participant shall be entitled to
receive a number of shares of Stock determined by multiplying the Performance
Share number by the EPS Ratio; provided, however, that (i) if the EPS Ratio is
less than 0.75, the Participant shall receive no shares of Stock under this
Agreement, (ii) if both the numerator and denominator of the EPS Ratio are
negative, but the numerator is closer to zero than the denominator, then the
Participant shall be entitled to receive a number of shares of Stock determined
by multiplying the Performance Share number by seventy percent (70%) without
regard to the EPS Ratio, and (iii) if both the numerator and denominator of the
EPS Ratio are negative, but the denominator is closer to zero than the
numerator, then (subject to (i) above) the Participant shall be entitled to
receive a number of shares of Stock determined by multiplying the Performance
Share number by seventy percent (70%) and then multiplying the product so
obtained by the EPS Ratio. All shares of Stock to be issued to the Participant
under this Section 3(a), if any, shall be issued to the Participant as soon as
practicable after the Determination Date but in no event later than March 15,
2010. If the Participant becomes entitled to any shares of Stock under this
Section 3(a), he shall not be entitled to receive any shares of Stock under any
other subsection of this Section 3.

(b)           Subject to Section 3(f), if, on or prior to December 31, 2006, the
Participant’s Continuous Service is terminated for any reason, then the
Participant shall receive no shares of Stock under this Agreement.

(c)           If, prior to the Determination Date, the Participant’s Continuous
Service is (i) terminated by the Company for Cause or (ii) voluntarily
terminated by the Participant for any reason, then the Participant shall receive
no shares of Stock under this Agreement.

(d)           Subject to Section 3(f), if, after December 31, 2006 but prior to
the Determination Date, the Participant’s Continuous Service is (i) terminated
by the Company for any reason other than Cause or (ii) terminated as the result
of the Participant’s death or Disability, then the Participant (or the
Participant’s designated beneficiary in the event of the

A-2


--------------------------------------------------------------------------------




 

Participant’s death) shall receive a number of shares of Stock determined by
multiplying the Performance Share number by the Quarterly EPS Ratio and
multiplying the product thereof by a fraction the numerator of which is the
number of full calendar months the Participant was in Continuous Service during
the Performance Period and the denominator of which is 36; provided, however,
that (i) if the Quarterly EPS Ratio is less than 0.75, the Participant shall
receive no shares of Stock under this Agreement, (ii) if both the numerator and
denominator of the Quarterly EPS Ratio are negative, but the numerator is closer
to zero than the denominator, then the Participant shall be entitled to receive
a number of shares of Stock determined by multiplying the Performance Share
number by seventy percent (70%) without regard to the Quarterly EPS Ratio and
then multiplying the product so obtained by a fraction the numerator of which is
the number of full calendar months the Participant was in Continuous Service
during the Performance Period and the denominator of which is 36, and (iii) if
both the numerator and denominator of the Quarterly EPS Ratio are negative, but
the denominator is closer to zero than the numerator, then (subject to (i) of
this proviso above) the Participant shall be entitled to receive a number of
shares of Stock determined by multiplying the Performance Share number by
seventy percent (70%) and then multiplying the product so obtained by the
Quarterly EPS Ratio and then multiplying the product so obtained by a fraction
the numerator of which is the number of full calendar months the Participant was
in Continuous Service during the Performance Period and the denominator of which
is 36. All shares of Stock to be issued to the Participant under this
Section 3(d), if any, shall be issued to the Participant as soon as practicable
after the Participant’s Continuous Service ceases but in no event later than
March 15 of the calendar year following the calendar year in which the
Participant’s Continuous Service ceases. If the Participant becomes entitled to
any shares of Stock under this Section 3(d), he shall not be entitled to receive
any shares of Stock under any other subsection of this Section 3.

(e)           If there is a Change in Control on or prior to December 31, 2006
and the Participant remains in Continuous Service through the date which is six
(6) months after the effective date of the Change in Control, then the
Participant shall receive a number of shares of Stock equal to the Performance
Share number. If there is a Change in Control after December 31, 2006 but prior
to the Determination Date and the Participant remains in Continuous Service
through the date which is six (6) months after the effective date of the Change
in Control, then the Participant shall receive a number of shares of Stock
determined by multiplying the Performance Share number by the Quarterly EPS
Ratio; provided, however, that (i) if the Quarterly EPS Ratio is less than 0.75,
the Participant shall receive no shares of Stock under this Agreement, (ii) if
both the numerator and denominator of the Quarterly EPS Ratio are negative, but
the numerator is closer to zero than the denominator, then the Participant shall
be entitled to receive a number of shares of Stock determined by multiplying the
Performance Share number by seventy percent (70%) without regard to the
Quarterly EPS Ratio, and (iii) if both the numerator and denominator of the
Quarterly EPS Ratio are negative, but the denominator is closer to zero than the
numerator, then (subject to (i) above) the Participant shall be entitled to
receive a number of shares of Stock determined by multiplying the Performance
Share number by seventy percent (70%) and then multiplying the product so
obtained by the Quarterly EPS Ratio. All shares of Stock to be issued to the
Participant under this Section 3(e), if any, shall be issued to the Participant
as soon as practicable after the date which is six (6) months after the
effective date of the Change in Control occurs but in no event later than
March 15 of the calendar year following the calendar year in which the date
which is six (6) months after the effective date of the Change in Control
occurs. If the Participant becomes entitled to any shares of Stock under this
Section 3(e), he shall not be entitled to receive any shares of Stock under any
other subsection of this Section 3.

(f)            If there is a Change in Control on or prior to December 31, 2006
and the Participant’s Continuous Service is terminated by the Company for any
reason other than Cause during the Change in Control Period, then the
Participant shall receive a number of shares of Stock equal to the Performance
Share number. If there is a Change in Control after December 31, 2006 but prior
to the Determination Date and the Participant’s Continuous Service is terminated
by the Company for any reason other than Cause during the Change in Control
Period, then the Participant shall receive a number of shares of Stock
determined by multiplying the Performance Share number by the Quarterly EPS
Ratio; provided, however, that (i) if the Quarterly EPS Ratio is less than 0.75,
the Participant shall receive no shares of Stock under this Agreement, (ii) if
both the numerator and denominator of the Quarterly EPS Ratio are negative, but
the numerator is closer to zero than the denominator, then the Participant shall
be entitled to receive a number of shares of Stock determined by multiplying the
Performance Share number by seventy percent (70%) without regard to the
Quarterly EPS Ratio, and (iii) if both the numerator and denominator of the
Quarterly EPS Ratio are negative, but the denominator is closer to zero than the
numerator, then (subject to (i) above) the Participant shall be entitled to
receive a number of shares of Stock determined by multiplying the Performance
Share number by seventy percent (70%) and then multiplying the product so
obtained by the Quarterly EPS Ratio. All shares of Stock to be issued to the
Participant under this Section 3(f) as a result of the Participant’s termination
of Continuous Service on or prior to the Change in Control, if any, shall be
issued to the Participant no later than March 15 of the calendar year following
the calendar year in which the effective date of the Change in Control occurs.
All shares of Stock to be issued to the Participant under this Section 3(f) as a
result of the Participant’s termination of Continuous

A-3


--------------------------------------------------------------------------------




 

Service after the effective date of the Change in Control, if any, shall be
issued to the Participant as soon as practicable after the Participant’s
Continuous Service ceases but in no event later than March 15 of the calendar
year following the calendar year in which the Participant’s Continuous Service
ceases. If the Participant becomes entitled to any shares of Stock under this
Section 3(f), he shall not be entitled to receive any shares of Stock under any
other subsection of this Section 3.

(g)           For purposes of this Agreement, the term “Change in Control” shall
mean the occurrence of any one of the following events:

(i)            any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this
paragraph (i) shall not be deemed to be a Change in Control if such event
results from the acquisition of Company Voting Securities pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii) below);

(ii)           individuals who, on the Grant Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any person becoming a director subsequent to
the Grant Date, whose election or nomination for election was approved (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) by a vote of at least two-thirds of the directors who were, as
of the date of such approval, Incumbent Directors, shall be an Incumbent
Director; provided, further, that no individual initially appointed, elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to the election or removal of directors or as a
result of any other actual or threatened solicitation of proxies or consents by
or on behalf of any person other than the Board shall be deemed to be an
Incumbent Director;

(iii)          the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving (A) the Company or
(B) any of its wholly owned subsidiaries pursuant to which, in the case of this
clause (B), Company Voting Securities are issued or issuable (any event
described in the immediately preceding clause (A) or (B), a “Reorganization”) or
the sale or other disposition of all or substantially all of the assets of the
Company to an entity that is not an Affiliate of the Company (a “Sale”), unless
immediately following such Reorganization or Sale: (1) more than 50% of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of (x) the Company
(or, if the Company ceases to exist, the entity resulting from such
Reorganization), or, in the case of a Sale, the entity which has acquired all or
substantially all of the assets of the Company (in either case, the “Surviving
Entity”), or (y) if applicable, the ultimate parent entity that directly or
indirectly has Beneficial Ownership of more than 50% of the total voting power
(in respect of the election of directors, or similar officials in the case of an
entity other than a corporation) of the Surviving Entity (the “Parent Entity”),
is represented by Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), (2) no Person is or becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the total voting power (in respect of
the election of directors, or similar officials in the case of an entity other
than a corporation) of the outstanding voting securities of the Parent Entity
(or, if there is no Parent Entity, the Surviving Entity) and (3) at least a
majority of the members of the board of directors (or similar officials in the
case of an entity other than a corporation) of the Parent Entity (or, if there
is no Parent Entity, the Surviving Entity) following the consummation of the
Reorganization or Sale were, at the time of the approval by the Board of the
execution of the initial agreement providing for such Reorganization or Sale,
Incumbent Directors (any Reorganization or Sale which satisfies all of the
criteria specified in (1), (2) and (3) above being deemed to be a
“Non-Qualifying Transaction”); or

(iv)          the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

Notwithstanding the foregoing, (I) if any Person becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the combined voting power of Company
Voting Securities solely as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such Person subsequently becomes the
Beneficial Owner,

A-4


--------------------------------------------------------------------------------




 

directly or indirectly, of additional Company Voting Securities that increases
the percentage of outstanding Company Voting Securities Beneficially Owned by
such Person, a Change in Control of the Company shall then be deemed to occur
and (II) the acquisition following the Effective Date of Company Voting
Securities by Hutchison Whampoa Limited, Cheung Kong (Holdings) Limited or any
of their Affiliates shall be deemed not to result in a Change in Control until
such time as Hutchison Whampoa Limited, Cheung Kong (Holdings) Limited or any of
their Affiliates become the Beneficial Owners in the aggregate of 50% or more of
the combined voting power of Company Voting Securities (and for this purpose the
preceding clause (I) shall not apply).

(h)  For the purposes of Section 3(g) (and with respect to Section 3(h)(i), for
purposes of Section 1(e)), the following terms shall have the following
meanings:

(i)            “Affiliate” shall mean an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Securities Exchange Act of 1934,
as amended from time to time (the “Exchange Act”);

(ii)           “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act;

(iii)          “Person” shall have the meaning set forth in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (1) the Company or any of its
subsidiaries, (2) a trustee or other fiduciary holding securities under an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, (4) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of shares of Common Stock or (5) the Participant
or any group of persons including the Participant, or any entity controlled by
the Participant or any group of persons including the Participant; provided the
Participant is an executive officer, director or more than 10% owner of Stock.

4.             Nontransferability of Grant

Except as otherwise provided herein or in the Plan, no Performance Shares shall
be assigned, negotiated, pledged, or hypothecated in any way or be subject to
execution, attachment or similar process. No transfer of the Participant’s
rights with respect to such Performance Shares, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted. Immediately
upon any attempt to transfer such rights, such Performance Shares, and all of
the rights related thereto, shall be forfeited by the Participant.

5.             Distribution and Voting Rights

Performance Shares shall have no distribution or voting rights.

6.             Stock; Adjustment Upon Certain Events

(a)           Stock to be issued under this Agreement, if any, shall be made
available, at the discretion of the Board, either from authorized but unissued
Stock, from issued Stock reacquired by the Company or from Stock purchased by
the Company on the open market specifically for this purpose.

(b)           The existence of this Agreement and the Performance Shares granted
hereunder shall not affect in any way the right or power of the Board or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company or any
affiliate, any issue of bonds, debentures, preferred or prior preference stocks
ahead of or affecting the Stock, the authorization or issuance of additional
shares of Stock, the dissolution or liquidation of the Company or any affiliate
or sale or transfer of all or part of the assets or business of the Company or
any affiliate, or any other corporate act or proceeding.

7.             Determinations

Each determination, interpretation or other action made or taken pursuant to the
provisions of this Agreement by the Committee or the Board in good faith shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Participant and the Company, and their
respective heirs, executors, administrators, personal representatives and other
successors in interest.

8.             Other Conditions

A-5


--------------------------------------------------------------------------------




 

The transfer of any Stock under this Agreement, if any, shall be effective only
at such time as counsel to the Company shall have determined that the issuance
and delivery of such Stock is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which Stock is traded.

9.             Withholding Taxes

The Participant shall be liable for any and all U.S. federal, state or local
taxes of any kind required by law to be withheld with respect to the delivery of
any shares of Stock under this Agreement. The Company may withhold from the
total number of shares of Stock the Participant is to receive on a settlement
date a number of shares that has a total value equal to the amount necessary to
satisfy any and all such withholding tax obligations. The value of any fraction
of retained shares not necessary for required withholding shall be applied to
the Participant’s federal income tax withholding by the Company generally.
Instead of withholding shares as described above, the Company may, in its
discretion, (a) require the Participant to remit to the Company on the date on
which the Participant becomes the owner of shares of Stock under this Agreement
cash in an amount sufficient to satisfy all applicable required withholding
taxes and social security contributions related to such vesting, or (b) deduct
from his regular salary payroll cash, on a payroll date following the date on
which the Participant becomes the owner of shares of Stock under this Agreement,
in an amount sufficient to satisfy such obligations. The option described in
clause (b) of the preceding sentence shall not be available if the Participant
is an officer subject to Section 16 of the Exchange Act as amended and/or
Rule 144 promulgated under the Securities Act of 1933 as amended.

In lieu of having shares of Stock withheld to cover all applicable required
withholding taxes and social security contributions, the Participant may, by
providing notice to the Company within 30 days of the Grant Date (a) elect to
remit to the Company on the date on which the Participant becomes the owner of
shares of Stock under this Agreement cash in an amount sufficient to satisfy
such obligations, or (b) request the Company to deduct from his regular salary
payroll cash, on a payroll date following the date on which the Participant
becomes the owner of shares of Stock under this Agreement, in an amount
sufficient to satisfy such obligations, which request the Committee may choose
to honor in its sole discretion. The option described in clause (b) of the
preceding sentence shall not be available if the Participant is an officer
subject to Section 16 of the Exchange Act as amended and/or Rule 144 promulgated
under the Securities Act of 1933 as amended.

10.           Distribution of Stock

Subject to Section 8, reasonably promptly after the time the Participant becomes
entitled to receive shares of Stock, if any, under this Agreement, (but in no
event later than the time periods described in Sections 3(a) through 3(f), as
the case may be) the Company shall cause the Participant to be the record owner
of such shares of Stock.

11.           Incorporation of the Plan

The Plan, as it exists on the date of this Agreement and as amended from time to
time, is hereby incorporated by reference and made a part hereof, and the
Performance Shares and this Agreement shall be subject to all terms and
conditions of the Plan. In the event of any conflict between the provisions of
this Agreement and the provisions of the Plan, the terms of the Plan shall
control, except as expressly stated otherwise.

12.           Electronic Delivery

The Company may, in its sole discretion, deliver any documents related to the
Performance Shares and the Participant’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or to request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

13.           Miscellaneous

(a)           This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees. The
Company shall assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree in
writing to perform this Agreement. Notwithstanding the foregoing, this Agreement
may not be assigned by the Participant.

A-6


--------------------------------------------------------------------------------




 

 

(b)           No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced, provided, however, that, notwithstanding any
other provision of this Agreement or the Plan to the contrary, the parties shall
in good faith amend this Agreement to the limited extent necessary to comply
with the requirements under Code Section 409A in order to ensure that any
amounts paid or payable hereunder are not subject to the additional 20% income
tax thereunder while maintaining to the maximum extent practicable the original
intent of this Agreement.

(c)           This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one agreement.

(d)           The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.

(e)           The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof.

(f)            The Company shall pay all fees and expenses necessarily incurred
by the Company in connection with this Agreement and will from time to time use
its reasonable efforts to comply with all laws and regulations which, in the
opinion of counsel to the Company, are applicable thereto.

(g)           All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to its principal office, attention of
the Company’s General Counsel.

(h)           The Plan and this Agreement constitute the entire Agreement and
understanding between the parties with respect to the matters described herein
and supersede all prior and contemporaneous agreements and understandings, oral
and written, between the parties with respect to such subject matter.

(i)            This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws of the state
of Delaware without reference to principles of conflict of laws.

(j)            The Company represents and warrants that it is duly authorized by
its Board and/or the Committee (and by any other person or body whose
authorization is required) to enter into this Agreement, that there is no
agreement or other legal restriction which would prevent it from entering into,
and carrying out its obligations under, this Agreement, and that the officer
signing this Agreement is duly authorized and empowered to sign this Agreement
on behalf of the Company.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

PRICELINE.COM INCORPORATED

Jeffery Boyd
Chief Executive Officerv

A-7


--------------------------------------------------------------------------------